DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention of Group II, claims 1-14, drawn to a method of manufacturing a display panel in the reply filed on 12/06/2021 is acknowledged. Claims 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “stressing releasing” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108598091 A (Wang US 10453872 B1 is taken as English translation)
Regarding claim 1, Wang discloses a method of manufacturing a display panel, comprising: 
step S10, providing a substrate (201/202), sequentially forming a water-oxygen barrier layer 203 (col. 4, ln 5-10), a buffer layer 205, an active layer 206, a first gate insulating layer 208, a first gate layer 209, a second gate insulating layer 210, a second gate layer 211, and an interlayer dielectric layer 212 on the substrate, to form a first substrate including a display area (left portion of fig. 3) and a non-display area (right portion of fig. 3F); 
step S20, forming a first via hole 215 in the non-display area of the first substrate, forming a second via hole 214 in a display area of the first substrate, wherein the first via hole is in contact with the substrate and penetrates through all of the layers other than the substrate, and the second via hole is in contact with the water-oxygen barrier layer 203 and penetrates through all of the layers other than the substrate and the water-oxygen barrier layer;

step S40, forming a third via hole 213 in the display region of the first substrate, wherein the third via hole is in contact with the active layer; and 
step S50, forming a metal layer 216 on the interlayer dielectric layer, wherein the third via hole is filled with the metal layer.

Regarding claim 2, Wang discloses wherein the first via hole comprises superimposed first (top region) and second (bottom region) regions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Odaka et al. 20030224560.

However, par [0067] of Odaka discloses as shown in FIG. 3E, a silicon oxide film 14 is deposited on the semiconductor substrate 3s by CVD or any other suitable method. Via holes 15 are then formed in the inter-layer dielectric film 12 and silicon oxide film 14 such that the semiconductor areas 10, 11 and wirings 13L are partially exposed therein by performing lithography with use of the photomask using resist as an opaque element as described above in the first embodiment, and by subsequent etching to form holes.
Therefore, it would have been obvious to form a method of Wang further comprising wherein the step S40 comprises: performing a lithography process using a fifth photomask to form a third via hole in the display area of the first substrate, and the fifth photomask matches a pattern of the third via hole as this is necessary to form pattern on substrate in semiconductor processing.

Claims 6-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee et al. 8012881.
Regarding claim 6, Wang discloses a method of manufacturing a display panel, comprising:
 step S10, providing a substrate, sequentially forming a water-oxygen barrier layer, a buffer layer, an active layer, a first gate insulating layer, a first gate layer, a second gate insulating layer, a second gate layer, and an interlayer dielectric layer on the substrate, to form a first substrate including a display area and a non-display area; 
step S20, forming a first via hole in the non-display area of the first substrate, forming a second via hole and a third via hole in a display area of the first substrate, wherein the first via hole is in contact with the substrate and penetrates through all of the layers other than the substrate, the second via hole 
step S30, filling the first via hole and the second via hole with a flexible material to form a flexible layer in the first via hole and a stress releasing unit in the second via hole; and 
step S40, forming a metal layer on the interlayer dielectric layer, the third via hole being filled with the metal layer (see rejection of claim 1 above).
Wang does not disclose of wherein the first via hole, the second via hole and the third via hole are prepared by gas etching using an etching gas comprising hydrogen.
However, Lee discloses etch process for forming the contact holes 28 includes a primary etch process using a mixed gas of hydrogen bromide (HBr) gas and chlorine (Cl.sub.2) gas as an etch gas and a second etch process performed by adding at least one selected from the group consisting of oxygen gas (O.sub.2), nitrogen gas (N.sub.2), helium gas (He), and argon gas (Ar) in order for the sidewall of the contact holes 28 to have a vertical profile (col. 6, ln 53-63).
In view of such teaching, it would have been obvious to form a method of Wang further comprising wherein the first via hole, the second via hole and the third via hole are prepared by gas etching using an etching gas comprising hydrogen such as taught by Lee in order for the sidewall of the contact holes to have a vertical profile.

Regarding claim 7, Wang discloses wherein the first via hole comprises superimposed first (top region) and second (bottom region) regions.

Regarding claim 10, Wang discloses wherein the substrate is a flexible substrate, and the flexible substrate comprises polyimide (flexible substrate thin film layer 102 is a polyimide thin film functioning as a substrate of a flexible display panel).

Regarding claim 11, Lee discloses of a dry etching process and the resulting method would have been one wherein the first via hole is formed by a dry etching process.

Regarding claim 12, Wang discloses wherein the second via hole is disposed between pixel units of the display area and is separated from a functional device (TFT) in the display area.

Regarding claim 13, Wang discloses that the flexible substrate thin film layer 102 is a polyimide thin film functioning as a substrate of a flexible display panel and it is one wherein the flexible material is an organic material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee and Odaka.
Regarding claim 9, Wang and Lee disclose claim 6, but does not discloses wherein the step S20 comprises: performing a lithography process using a seventh photomask to form the first via hole, the second via hole and the third via hole on the first substrate, wherein the seventh photomask has a pattern matching a pattern of the first via hole, a pattern of the second via hole, and a pattern of the third via hole.
However, par [0067] of Odaka discloses as shown in FIG. 3E, a silicon oxide film 14 is deposited on the semiconductor substrate 3s by CVD or any other suitable method. Via holes 15 are then formed in the inter-layer dielectric film 12 and silicon oxide film 14 such that the semiconductor areas 10, 11 and wirings 13L are partially exposed therein by performing lithography with use of the photomask using resist as an opaque element as described above in the first embodiment, and by subsequent etching to form holes.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee Cho et al. 20190164998.
Regarding claim 14, Wang and Lee disclose claim 6, but do not discloses further comprising forming a planarization layer, an anode layer, a pixel definition layer, and a support layer on the metal layer.

    PNG
    media_image1.png
    553
    517
    media_image1.png
    Greyscale


In view of such teaching, it would have been obvious to form a method of Wang and Lee further comprising further forming a planarization layer, an anode layer, a pixel definition layer, and a support layer on the metal layer such as taught by Cho in order to form display element for the display panel.

Allowable Subject Matter
Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to over 112 rejection and in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829